DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant amended claims 1-11, and 14-15; claims 16-17 and 20 remain withdrawn. Thus, claims 1-20 are pending with claims 1-15, and 18-19 being considered in the present Office action.

The specification objection and 112 rejections of the claims are withdrawn in view of the amendment. 

Applicant’s arguments with respect to the 102 and 103 rejection over Jianmin are persuasive and these rejections are withdrawn. However, the 103 rejections over LCB, Rajaram, Vaccaro, Pan, Wang, and Jensheng are maintained. See Response to Arguments section for detailed reasons. 

Response to Arguments
Applicant appears to be arguing against the references individually. Further, applicant's main argument with respect to Rajaram, Vaccaro, Pan and Wang is that these references are concerned with gelled electrolyte batteries, and do not teach an electrolyte suitable for forming a lead crystal battery. 
combinations of references (emphasis added).  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In response to applicant's argument that secondary references do not teach a lead crystal battery, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art (emphasis added).  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). Further, in response to applicant's argument that the references do not teach a lead crystal battery, the fact that applicant has recognized another advantage (e.g., crystalized electrolyte) which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). Finally, "[p]roducts of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. See MPEP 2122.01. "[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown combination of references need not recognize the property of a solidified electrolyte to make the composite (liquid/gel) electrolyte of LCB obvious; the secondary references provide various reasons to modify the composite (liquid/gel) electrolyte of LCB before its crystallization; the motivation to modify the composite electrolyte (liquid/gel) of LCB disclosed in the prior art, while different from the instant disclosure, is no less obvious to one of ordinary skill in the art.
The claims require “a solidified electrolyte solution” (after some formation step), but also claim an electrolyte solution having “a flow dynamic state”, before said formation step, wherein the electrolyte solution (of the flow dynamic state) has a gelling agent, thereby suggesting/claiming a gelled electrolyte. There is no requirement that any one or all of the reference must be suitable for, or form, a lead crystal battery. Moreover, the solidified nature of the claimed electrolyte appears to be a property of (hence inherent to) the electrolyte solution composition. Nonetheless, the primary reference, LCB, does teach a lead crystal battery. LCB discloses forming a crystalline electrolyte from a composite electrolyte (special electrolyte composition) after a charging process (page 6/31); as evidenced by the prior art, one of ordinary skill in the art would understand that composite electrolyte of LCB is liquid/gel before its formation/ combination of these references, for the reasons disclosed in the rejection, forms a composition identical to that claimed which would inherently possess the property of solidified electrolyte during battery formation, regardless of whether that property was realized in the references. Applicant’s arguments are not persuasive for the reasons detailed above; hence, the rejections are maintained.
Aside for the reasons above, the claims are limited to “an electrolyte solution of a lead-crystal storage battery … capable of changing …”. The lead crystal storage battery feature is part of the preamble, which appears to recite the purpose or intended use of the electrolyte solution. MPEP 2111.02. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. At the present time there does not appear to be a structural difference between the claimed invention and structure suggested in the prior art; further, the property of the electrolyte solution appears to be inherent to the composition of the electrolyte solution, hence it is capable of the claimed intended use. 

Applicant’s argument with respect to Jinsheng is not persuasive because Jensheng was not used to teach the features highlighted by applicant (i.e., gelling agent and mass ratio of 1:(0.005 to 0.05). Further, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). Here, regardless of the type of gelling agent used, one of ordinary skill in the art would have appreciated Jinshengs teaching that LiOH additive is a stabilizing agent which improves the permeability of the electrolyte, see e.g., rejection on pages 12-13 of the last Office action. 

Applicant states it would not have been obvious to combine Lin and Boeller with LCB, but give no particular reason in the remarks. Thus, applicant’s arguments are not persuasive and these references are still utilized for the features stated in the last Office action.

Applicant’s allegation of unexpected results are not persuasive in view of the requirements set forth by MPEP 716.02, detailed below. 
It is noted that the evidence must show unexpected results; that is, greater than expected and of a significant practical advantage, see MPEP 716.02(a). The burden is on the applicant to establish the results are unexpected and significant. "[A]ppellants have the burden of explaining the data in any declaration they proffer as evidence of non-obviousness." Ex parte Ishizaka, 24 USPQ2d 1621, 1624 (Bd. Pat. App. & Inter. 1992). See MPEP 716.02(b). The arguments provided in the remarks allege “superior properties”, but lack any discussion of data (numerical values), or comparisons thereof, and fail to provide any explanation of how the data is unexpected and unobvious and of 
Further, applicant makes reference to Examples 1 and 2 for exhibiting superior properties. It is noted that unexpected results must be commensurate in scope with the claimed invention. To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range. In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960), see MPEP 716.02(d). In this case, the number of tests presented in the specification is insufficient both inside and outside the claimed range, as detailed next. 
Claim 1 requires several ranges, i.e., a mass ratio of silica sol:precipitated silica (1:(0.005 to 0.05)), a total content of silica (1% to 4%), and a content of lithium hydroxide (0.1% to 2%)); however, there are not enough examples to show superior results occur throughout the claimed ranges or that the results are unexpected and unobvious and of statistical and practical significance. With respect to the LiOH content, Examples 1 and 2 exemplify values within the claimed range, i.e., 0.5 % and 0.9 %, respectfully, while Example 1 and 4 exemplify data outside the claimed range, i.e., 0 % and 3 %, respectfully. However, there is a lack of data at the claimed end points (i.e., 0.1 % and 2 %) and slightly outside thereof (e.g., 0.05%, 2.5 %). Thus, it is unclear whether the performance data (i.e., low temperature capacity, recovery from deep discharge, charge retention) is unexpected and unobvious and of statistical and practical significance over the claimed range. The same conclusion can be made with respect to the claimed mass ratio and total silica content. Without sufficient data inside the claimed range, and sufficient data outside the claimed range, it is difficult to 
Finally, evidence of unexpected properties may be in the form of a direct or indirect comparison of the claimed invention with the closest prior art which is commensurate in scope with the claims (see In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980) and MPEP 716.02(b), and "[e]xpected beneficial results are evidence of obviousness of a claimed invention, just as unexpected results are evidence of unobviousness thereof" (see In re Gershon, 372 F.2d 535, 538, 152 USPQ 602, 604 (CCPA 1967) and MPEPd 716.02(c)). Applicant has not made any comparison to the prior art (e.g., LCB); however, as will be discussed below, the prior art (LCB) appears to teaches the beneficial results seen in the instant invention. The LCB reference shows a battery reaches a low temperature capacity of more than 40 % (examiner estimates about 42-43% in Fig. 3.3 on page 19/31 of LCB) which is close to the instant reported value of about 45% in Table 2; nothing of record appears to indicate this difference in values is of both statistical and practical significance. In other words, the capacity in the instant disclosure examples appears to be expected. Moreover, the battery in the prior art maintains 80% of its rated capacity after 1 year (see page 22/31 of LCB), which is equivalent to (or greater than) the 81% and 76% disclosed in Table 2 of the instant invention. The expected beneficial results in the prior art support the examiner’s case of obviousness.
When an applicant timely submits evidence traversing a rejection, the examiner must reconsider the patentability of the claimed invention. The ultimate determination of patentability must be based on consideration of the entire record, by a preponderance 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 1-4, 10-15, and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lead Crystal Batteries (Safety, Storage, Operations and Maintenance Manual, Nov 2016, powered by Betta Batteries), in view of Rajaram et al. (US 2011/0287324), Vaccaro et al. (US 2005/0084762), Pan et al. (CN102412421, of record), Wang et al. (US 5,202,196), and Jinsheng et al. (CN 103456999, of record), hereinafter LCB, Rajaram, Vaccaro, Pan, Wang, and Jinsheng. All of record.
Regarding Claims 1, 2, 18 and 19, LCB discloses a lead crystal battery comprising a battery container (best seen in the picture on page 1/31), an electrolyte solution (i.e., composite SiO2 electrolyte, see page 6/31), positive and negative electrode plates, and a separator (e.g., AGM or SAM, see e.g., sections 2.1.4 and 2.1.7 on page 12/31). Although SAM is preferred, AGM would be obvious to one of ordinary skill in the art since it functions as a separator between plates and assists in electrolyte distribution, while helping maintain pasted lead on the plate, see e.g., section 2.1.4 on page 12/31.
Regarding Claims 1 and 2, LCB teaches the electrolyte includes sulfuric acid (see e.g., page 28/31), and a gelling agent (i.e., SiO2). After completion of a formation step of the lead-crystal battery filled with the electrolyte solution (i.e., composite SiO2 electrolyte), the electrolyte solution changes from a flow dynamic state to a solidified electrolyte solution containing crystal particles, see e.g., last paragraph on page 6/31. Regarding Claims 1, 14, and 15, Applicant attempts to differentiate the claimed product by the process in which it was made, i.e., “after completion of a formation step… crystal particles” in claim 1, “a charging current … is in a range of 0.01 to 0.5C” (in claims 14-15). Applicant is reminded that “even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process” (see In re Thorpe, 111 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985); MPEP 2113.
Further regarding claim 1, LCB teaches the electrolyte comprises a composite of silica (i.e., SiO2), but does not elaborate on the contents of the gelling agent as comprising silica sol and precipitated silica. However, the prior art suggests the combination of colloidal silica (silica sol) with precipitated silica. Rajaram teaches it is well known to one of ordinary skill in the art the electrolyte mixture (sulfuric acid and silica) comprises silica from colloidal silica, fumed silica, precipitated silica, and/or never dried precipitated silica, see e.g., paras. [0062]-[0063]. All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at 416, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 
Further regarding claim 1, the modification of LCB with Rajaram teaches the electrolyte comprises a composite of silica sol (i.e., colloidal silica) and precipitated silica, as described above, but does not teach a specific mass ratio thereof. However, generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969). MPEP 2144.05, II, A. Further, Rajaram teaches the silica concentration can be adjusted so that, after the sulfuric acid is absorbed by the separator, the silica can gel 
Regarding Claims 1 and 3-4, the modification of LCB with Rajaram suggests silica sol and precipitated silica, as detailed above under the rejection of claim 1, but does not teach the total content of silica is from 1% to 4%. LCB further does not teach the silica sol contains SiO2 (by weight) 28 % to 35 %. However, Rajaram teaches silica concentration can be adjusted so that the silica can gel with the sulfuric acid external to the separator, see e.g., para. [0063]. Wang teaches unsuitable contents of silica in the electrolyte causes serious hydration phenomena due to a large amount of dilute sulfuric acid in the battery. Among other reasons, Wang suggests a silica content in the 2, col. 4 lines 37-39, col. 5 lines 6-32. A silica content outside this range (i.e., 3-9%) consequently cannot obtain an integrated gel of appropriate pore size and suitable structural stress (i.e., not high and not low). Further, a silica content outside this range results in increased resistance, see e.g., col. 3, lines 40-68. It would be obvious to one having ordinary skill in the art to adjust silica content in the electrolyte from 1 % to 4 %, as claimed, to obtain in integrated gel of appropriate pore size and suitable structural stress, prevent hydration, and prevent increases in resistance. Moreover, the amount of silica is a result effective variable, i.e., a variable which achieves a recognized result, of gelation time, see e.g., col. 3 lines 41-56; as such, the optimum or workable ranges of said variable might be characterized as routine experimentation, MPEP 2144.05, II., B. In this case, it would be obvious to one having ordinary skill in the art to modify the silica content in the electrolyte to control the gelation time, as taught by Wang. Finally, it would be obvious to one having ordinary skill in the art to utilize a silica sol having a SiO2 content of 10-30%, as suggested by Wang, because the material is a commercial product (col. 4 lines 37-39), hence readily available, thereby making production of the electrolyte more efficient/simple.   
Regarding Claims 3-4, the modification of LCB with Rajaram suggests silica sol and precipitated silica, as detailed above under the rejection of claim 1. Further modification of LCB and Rajarma with Wang, as detailed above under the rejection of claims 1 and 3-4, teaches the amount of SiO2 in the silica sol, but does not teach the size of the silica sol. However, Vaccaro teaches colloidal silica having a particle size of 
Further regarding claim 1, LCB does not teach the inclusion of LiOH. However, Jinsheng, who is concerned with lead crystal batteries, teaches the addition of LiOH from 0.1% to 0.2% in the SiO2/sulfuric acid electrolyte as an additive stabilizing agent which improves the permeability of the electrolyte, thereby greatly improving the balance of the battery and prolonging the service life of the battery, see e.g., paras. [0007]-[0008], [0011]-[0012],[0016], [0035]. It would be obvious to one having ordinary skill in the art to include lithium hydroxide in the claimed range to improve the permeability of the electrolyte, thereby greatly improving the balance of the battery and prolonging the service life of the battery, as suggested by Jinsheng.
Regarding Claims 10-13, where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2112.01, I. “Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties .

Claim(s) 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over LCB, Rajaram, Vaccaro, Pan, Wang, and Jinsheng in view of Lin et al. (US 2010/0304210, of record), hereinafter Lin.
Regarding Claims 5-7, LCB does not disclose the density of the sulfuric acid. However, Vaccaro teaches specific gravities of the sulfuric acid of about 1.25 - 1.50, see e.g., para. [0057], [0082]; Wang teaches 1.48 to 1.58, col. 1, lines 59-60; and Lin teaches sulfuric acid having a specific gravity of 1.28-1.34, see e.g., para [0023]. The selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960), Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945), and MPEP § 2144.07. Further, the prior art has recognized sulfuric acid density as a result-effective variable, i.e., a variable which achieves a recognized result; as such, the optimum or workable ranges of said variable might be characterized as routine experimentation, MPEP 2144.05, II., B. For example, Vaccaro teaches electrolyte comprising sulfuric acid has a particular specific gravity as a function of desired rate of battery discharge, desired battery float voltage, and the intended use of the battery, see e.g., para. [0057]. It would be obvious to one having ordinary skill in the art to adjust the density of the sulfuric acid to control the desired rate of battery 


Claim(s) 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over LCB, Rajaram, Vaccaro, Pan, Wang, and Jinsheng in view of Boeller et al. (US 4,937,156, of record), hereinafter Boeller.
Regarding Claims 8-9, LCB does not disclose an initial viscosity of the electrolyte solution is from 50 mPas to 350 mPas. However, the art has recognized the viscosity of the electrolyte is result effective variable , i.e., a variable which achieves a recognized result, for ease of filling the battery; as such, the optimum or workable ranges of said variable might be characterized as routine experimentation, MPEP 2144.05, II., B. Wang teaches high viscosity electrolytes have a difficult time being filled into the battery, and when filling is complete cracks may occur during the discharging process, see e.g., col. 3. Boeller teaches filling of the battery is not possible with a high viscosity electrolyte mixture. The starting materials of the electrolyte mixture have viscosities ranging from 2 mPas to 400 mPas, i.e., 2-9 mPas and 300 ± 100 mPas. See col. 1, lines 31-37, and col. 2, lines 19-24 and lines 28-49. One of ordinary skill that art would be motivated to adjust the viscosities of the electrolyte components, hence the initial viscosity of the electrolyte solution, so that the battery may be filled without difficulty.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA KOROVINA whose telephone number is (571)272-9835.  The examiner can normally be reached on M-Th 7am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 5712721481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/ANNA KOROVINA/Examiner, Art Unit 1729     

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729